EXHIBIT 10.5

 

FOURTH AMENDMENT

 

THIS FOURTH AMENDMENT (this “Amendment”) dated as of April 18, 2003 is to the
Credit Agreement (as previously amended, the “Credit Agreement”) dated as of
March 17, 2000 among TETRA TECH, INC. (the “Company”), various financial
institutions and BANK OF AMERICA, N.A., as administrative agent (the “Agent”). 
Unless otherwise defined herein, terms defined in the Credit Agreement are used
herein as defined therein.

 

WHEREAS, the parties hereto desire to amend the Credit Agreement as set forth
below;

 

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto agree as follows:

 

SECTION 1  AMENDMENTS.  Effective on (and subject to the occurrence of) the
Amendment Effective Date (as defined below), the Credit Agreement shall be
amended as follows:

 

1.1 New Definitions.  Section 1.1 is amended by adding the following definitions
in appropriate alphabetical order:

 

Adjusted EBITDA means, for any Computation Period, the sum of Adjusted
Consolidated Net Income for such period, plus, to the extent deducted in
determining such Adjusted Consolidated Net Income, (w) federal, state, local and
foreign income, value added and similar taxes, (x) Interest Expense, (y)
depreciation and amortization expense and (z) the Goodwill Adjustment; provided
that Adjusted EBITDA shall be calculated on a pro forma basis (in accordance
with Article 11 of Regulation S-X of the SEC) giving effect to (a) any
acquisition made by the Company or any Subsidiary during such Computation Period
so long as, and to the extent that, (i) the Company delivers to the
Administrative Agent (which shall promptly deliver to each Bank) a summary in
reasonable detail of the assumptions underlying, and the calculations made, in
computing Adjusted EBITDA on a pro forma basis and (ii) the Required Banks do
not object to such assumptions and/or calculations within 10 Business Days after
receipt thereof; and (b) any divestiture of a Subsidiary, division or other
operating unit made during such Computation Period.  If the Company or any
Subsidiary makes any acquisition of a Person or assets which would result in a
negative adjustment to Adjusted EBITDA for any period, the Company shall, upon
request of the Required Banks, deliver the information required pursuant to
clause (a)(i) of the preceding sentence so that the calculation of Adjusted
EBITDA will give effect to such acquisition.

 

Adjusted Consolidated Net Income means, for any period, the net income or loss
of the Company and its Subsidiaries for such period, excluding extraordinary
nonrecurring gains or losses.

 

Goodwill Adjustment means an amount equal to the charge taken by the Company
during the second Fiscal Quarter of 2003 in order to comply with FAS 142,
provided that under no circumstance shall such amount exceed $150,000,000.

 

--------------------------------------------------------------------------------


 

1.2  Amended Definition.  The definition of “Adjusted Leverage Ratio” is amended
in its entirety to read as follows:

 

Adjusted Leverage Ratio means, for any Computation Period, the ratio of (a)
Funded Debt as of the last day of such Computation Period to (b) Adjusted EBITDA
for such Computation Period: provided that for purposes of computing the
Adjusted Leverage Ratio, Adjusted EBITDA shall be further adjusted by (x) adding
back the special charge (but not more than $38,300,000) taken by the Company in
the third Fiscal Quarter of Fiscal Year 2001 in connection with the bankruptcy
of Metricom, Inc., to the extent taken in such Computation Period; and (y)
deducting any recovery received on the obligations which gave rise to the
special charge referred to in clause (x), to the extent received during such
Computation Period.

 

1.3  Section 10.6.1.  Section 10.6.1 is amended by adding the following text
immediately after the reference to “$242,000,000” therein: “less the Goodwill
Adjustment”.

 

1.4  Section 10.6.2.  Section 10.6.2 is amended by inserting the word “Adjusted”
before the word “EBITDA” therein.

 

1.5  Section 10.10  Section 10.10 is amended by replacing all text immediately
following the semi-colon therein with the following:

 

provided that (i) any Subsidiary may declare and pay dividends to the Company or
to any other wholly-owned Subsidiary and (ii) so long as no Event of Default or
Unmatured Event of Default exists or would result therefrom, the Company may
repurchase shares of its capital stock in an aggregate amount, for all such
repurchases during the term of this Agreement, not to exceed 5% of Net Worth
(measured as of the end of the Fiscal Quarter immediately preceding any such
purchase).

 

1.6 Section 10.23  Section 10.23 is deleted in its entirety.

 

1.7 Events of Default.  Clause (a) of Section 12.1.5 of the Credit Agreement is
amended by deleting the following at the end thereof (after the reference to
“10.21” and before the semi-colon):  “and 10.23”.

 

SECTION 2  REPRESENTATIONS AND WARRANTIES.  The Company represents and warrants
to the Agent and the Banks that (a) each warranty set forth in Section 9 of the
Credit Agreement is true and correct as if made on the date hereof, (b) the
execution and delivery by the Company of this Amendment and the performance by
the Company of its obligations under the Credit Agreement as amended hereby (as
so amended, the “Amended Credit Agreement”) (i) are within the corporate powers
of the Company, (ii) have been duly authorized by all necessary corporate
action, (iii) have received all necessary governmental approval and (iv) do not
and will not contravene or conflict with any provision of law or of the charter
or by-laws of the Company or any Subsidiary or of any indenture, loan agreement
or other material contract, or any judgment, order or decree, which is binding
upon the Company or any Subsidiary, and (c) this Amendment and the Amended
Credit Agreement are the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their

 

2

--------------------------------------------------------------------------------


 

terms, except as enforceability may be limited by bankruptcy, insolvency or
other similar laws of general application affecting the enforcement of
creditor’s rights or by general principles of equity.

 

SECTION 3  EFFECTIVENESS.  The amendments set forth in Section 1 shall become
effective, as of the day and year first above written, on such date (the
“Amendment Effective Date”) that the Agent shall have received each of the
following:  (a) counterparts of this Amendment executed by the Company and the
Required Banks; (b) a Confirmation in the form of Exhibit A hereto signed by the
Company and each Subsidiary; (c) for the account of each Bank that has executed
and delivered a counterpart hereof to the Agent (via facsimile or otherwise) by
1:00 p.m. (Chicago time) on April 18, 2003, an amendment fee in an amount equal
to 0.10% of such Bank’s Commitment; and (d) a copy of an acceptable amendment to
the Note Purchase Agreement executed in connection with the Private Placement
Debt to account for the Goodwill Adjustment.

 

SECTION 4  MISCELLANEOUS.

 

4.1  Continuing Effectiveness, etc.  As herein amended, the Credit Agreement
shall remain in full force and effect and is hereby ratified and confirmed in
all respects.

 

4.2  Counterparts.  This Amendment may be executed in any number of counterparts
and by the different parties on separate counterparts, and each such counterpart
shall be deemed to be an original but all such counterparts shall together
constitute one and the same First Amendment.

 

4.3  Governing Law.  This Amendment shall be a contract made under and governed
by the laws of the State of Illinois applicable to contracts made and to be
performed entirely within such State.

 

4.4  Successors and Assigns.  This Amendment shall be binding upon the Company
and the Agent and their respective successors and assigns, and shall inure to
the benefit of the Company and the Agent and the successors and assigns of the
Agent.

 

4.5  Expenses.  The Company agrees to pay the reasonable costs and expenses of
the Agent (including attorneys’ fees) in connection with the preparation,
execution and delivery of this Amendment.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

Delivered at Chicago, Illinois, as of the day and year first above written.

 

 

TETRA TECH, INC.

 

 

 

By:

/s/  David W. King

 

 

David W. King

 

Title:

Chief Financial Officer

 

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

By:

/s/  Kristine Thennes

 

 

Kristine Thennes

 

Title:

Vice President

 

 

 

BANK OF AMERICA, N.A., as Swing Line Bank, Issuing Bank and as a Bank

 

 

 

By:

/s/  Jennifer L. Gerdes

 

 

Jennifer L. Gerdes

 

Title:

Vice President

 

 

 

WELLS FARGO BANK, N.A., as Documentation Agent and as a Bank

 

 

 

By:

/s/  Randall Repp

 

 

Randall Repp

 

Title:

Vice President

 

 

 

HARRIS TRUST AND SAVINGS BANK, as Syndication Agent and as a Bank

 

 

 

By:

/s/  Isabella Battista

 

 

Isabella Battista

 

Title:

Vice President

 

 

 

THE FUJI BANK, LIMITED

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

U.S. BANK, NATIONAL ASSOCIATION (formerly known as Pacific Century Bank, N.A.)

 

 

 

By:

/s/ Tom Roche

 

 

Tom Roche

 

Title:

Vice President

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONFIRMATION

 

Dated as of April 18, 2003

 

Each of the undersigned hereby acknowledges and agrees to the foregoing Fourth
Amendment and the Amended Credit Agreement and hereby confirms the continuing
validity and enforceability of the Guaranty and the Security Agreement after
giving effect thereto.

 

 

SCM CONSULTANTS, INC.

 

 

 

By:

/s/  David W. King

 

 

David W. King

 

Title:

Assistant Treasurer

 

 

 

TETRA TECH EM INC.

 

 

 

By:

/s/  David W. King

 

 

David W. King

 

Title:

Treasurer

 

 

 

WHALEN & COMPANY, INC.

 

 

 

By:

/s/  David W. King

 

 

David W. King

 

Title:

Chief Financial Officer

 

 

 

TETRA TECH NUS, INC.

 

 

 

By:

/s/  David W. King

 

 

David W. King

 

Title:

Treasurer

 

 

 

MFG, INC.

 

 

 

By:

/s/  David W. King

 

 

David W. King

 

Title:

Treasurer

 

 

 

DEA CONSTRUCTION COMPANY

 

 

 

By:

/s/  David W. King

 

 

David W. King

 

Title:

Treasurer

 

 

 

UTILITIES & C.C., INC.

 

 

 

By:

/s/  David W. King

 

 

David W. King

 

Title:

Treasurer

 

5

--------------------------------------------------------------------------------


 

 

COSENTINI ASSOCIATES, INC.

 

 

 

By:

/s/  David W. King

 

 

David W. King

 

Title:

Treasurer

 

 

 

EVERGREEN UTILITY CONTRACTORS, INC.

 

 

 

By:

/s/  David W. King

 

 

David W. King

 

Title:

Treasurer

 

 

 

KCM, INC.

 

 

 

By:

/s/  David W. King

 

 

David W. King

 

Title:

Treasurer

 

 

 

GEOTRANS, INC.

 

 

 

By:

/s/  Richard A. Lemmon

 

 

Richard A. Lemmon

 

Title:

Vice President

 

 

 

FHC, INC.

 

 

 

By:

/s/  David W. King

 

 

David W. King

 

Title:

Treasurer

 

 

 

RIZZO ASSOCIATES, INC.

 

 

 

By:

/s/  David W. King

 

 

David W. King

 

Title:

Treasurer

 

 

 

TETRA TECH RMC, INC.

 

 

 

By:

/s/  David W. King

 

 

David W. King

 

Title:

Treasurer

 

 

 

WILLIAMS, HATFIELD & STONER, INC.

 

 

 

By:

/s/  David W. King

 

 

David W. King

 

Title:

Treasurer

 

6

--------------------------------------------------------------------------------


 

 

EXPERT WIRELESS SOLUTIONS, INC.

 

 

 

By:

/s/  David W. King

 

 

David W. King

 

Title:

Treasurer

 

 

 

DRAKE CONTRACTORS, INC.

 

 

 

By:

/s/  David W. King

 

 

David W. King

 

Title:

Treasurer

 

 

 

VERTEX ENGINEERING SERVICES, INC.

 

 

 

By:

/s/  David W. King

 

 

David W. King

 

Title:

Treasurer

 

 

 

MAXIM TECHNOLOGIES, INC.

 

 

By:

/s/  David W. King

 

 

David W. King

 

Title:

Treasurer

 

 

 

SCIENCES INTERNATIONAL, INC.

 

 

 

By:

/s/  David W. King

 

 

David W. King

 

Title:

Treasurer

 

 

 

WESTERN UTILITY CONTRACTORS, INC.

 

 

 

By:

/s/  David W. King

 

 

David W. King

 

Title:

Treasurer

 

 

 

HARTMAN & ASSOCIATES, INC.

 

 

 

By:

/s/  David W. King

 

 

David W. King

 

Title:

Treasurer

 

 

 

THE THOMAS GROUP OF COMPANIES, INC.

 

 

 

By:

/s/  David W. King

 

 

David W. King

 

Title:

Treasurer

 

 

 

TETRA TECH FW, INC.

 

 

 

By:

/s/  Li-San Hwang

 

 

Li-San Hwang

 

Title:

Vice President

 

7

--------------------------------------------------------------------------------